Citation Nr: 0007938	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome/lymphoma, with Epstein-Barr viral syndrome and 
peripheral neuropathy, including as due to exposure to 
herbicides including Agent Orange.


REPRESENTATION

Appellant represented by:	Fred Radolovich, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel
INTRODUCTION

The veteran had active service from July 1967 to May 1969, 
including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In November 1998, the Board remanded 
the case so that the veteran could be afforded a personal 
hearing before a member of the Board sitting in Travel Board 
session at the RO.  The Travel Board hearing took place in 
November 1998.

The case was remanded again in August 1999 so that the RO 
could review additional evidence, including a medical opinion 
letter, a statement from the Executive Director of the 
Association of Birth Defect Children Inc., and numerous pages 
of computerized medical research results, inter alia, which 
had been submitted by the veteran directly to the Board 
without a waiver of his right to have the RO review that new 
evidence.  The RO has now reviewed the additional evidence 
and issued a supplemental statement of the case.  Therefore, 
this matter is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
on the issue on appeal has been obtained by the RO.

2.  The veteran's service included service in Vietnam during 
the Vietnam Era.

3.  The veteran's service medical records contain no 
complaints or findings of peripheral neuropathy, chronic 
fatigue syndrome, Epstein-Barr viral syndrome, or lymphoma.

4.  A lymphoma, including non-Hodgkin's lymphoma has not been 
diagnosed.

5.  Peripheral neuropathy was initially diagnosed in 1994, 
however that diagnosis has not been confirmed by 
electromyography (EMG) findings, and the claims file contains 
no medical evidence of peripheral neuropathy occurring within 
weeks or months of possible exposure to Agent Orange 

6.  In June 1969, May 1970, and December 1972, the veteran 
was suspected of having mononucleosis, however blood test 
results did not support that diagnosis.

7.  In June 1994 chronic fatigue syndrome and Epstein-Barr 
viral syndrome were diagnosed, but it is not medical probable 
that these conditions are causally related to remote Agent 
Orange exposure.    


CONCLUSION OF LAW

Service connection for chronic fatigue syndrome, lymphoma, 
Epstein-Barr viral syndrome, and peripheral neuropathy, is 
not in order as it is not at least as likely as not that 
these conditions were incurred in the veteran's active 
service, or are causally related to exposure to herbicides 
such as Agent Orange during service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
plausible claim, and therefore his claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  Furthermore, all 
relevant facts have been properly developed for appellate 
consideration.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991).

In that regard, the United States Court of Veterans' Appeals 
(now called the United States Court of Appeals for Veterans 
Claims) has determined that establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; acute and subacute peripheral 
neuropathy;  multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

For presumptive service connection to apply, the diseases 
listed at 38 C.F.R. § 3.309(e) must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda must have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection by proof of actual direct causation.  
Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).

The veteran's service medical records showed no complaints or 
findings consistent with peripheral neuropathy, Epstein-Barr 
viral syndrome, lymphoma, or chronic fatigue syndrome.

Service personnel records confirm that he served in Vietnam, 
and received awards including the combat infantryman's badge.  
Therefore, if it could be medically established that he has a 
disease which is due to Agent Orange exposure, it could be 
presumed that he did have some degree of exposure to 
herbicides, such as Agent Orange, during his service in 
Vietnam.
 
The claims file contains records and letters from private 
medical care providers Paul J. Stricker, M.D., of New Castle, 
Indiana, Michael L.  Cummings, M.D., of Albany, Kentucky, 
Rebecca D. Shadowen, M.D., of Bowling Green, Kentucky, and 
Phil R. Aaron, M.D., J.D., of Columbia, Kentucky, all of 
which have been reviewed by the Board.

In June 1969, the veteran presented to Dr. Stricker's office 
with complaints of symptoms including a sore throat.  His 
blood was tested for mononucleosis, but the results were 
negative.  In January 1970, he reported feeling tired.  In 
March 1970, he complained of a cold with a cough.  In April 
1970, he was examined following a motorcycle accident.  In 
May 1970 he was again tested for mononucleosis, but the 
results were still negative.  In December 1970, it was 
suspected that he might have a kidney infection.  He 
complained again of cold symptoms, including a cough and a 
sore throat, in August and December 1972.  A test for 
mononucleosis performed in December 1972 yielded negative 
results.  He complained of a sore throat again in March 1974 
and in April 1975.  In October 1981, he underwent a physical 
examination prior to beginning a skindiving class.  In 
February 1987, he complained of a chest cold with a sore 
throat.

Dr. Cummings' stated that he has treated the veteran since 
November 1991 and that, in his opinion, the veteran was 
permanently disabled due to chronic fatigue secondary to 
complication from exposure to Agent Orange in service.  He 
reported that the veteran suffered from diseases including 
chronic fatigue syndrome, and Epstein-Barr viral syndrome.

Dr. Shadowen, a specialist in infectious diseases, stated in 
a June 1994 letter that the veteran had a 15-month history of 
weakness, joint soreness, migratory arthritis, fatigue, and 
fleeting rashes on his neck.  She noted that the veteran's 
Epstein-Barr viral serology was somewhat confusing, but she 
believed his disease dated back more than six months.  She 
noted that the veteran exhibited decreased vibratory 
sensation over his toes, and an approximately 50 percent 
decease in sensation from the wrist to the proximal phalanx, 
bilaterally, indicating peripheral neuropathy.  She suggested 
an EMG be performed.

The claims file contains several letters from Dr. Aaron.  In 
a May 1999 letter, Dr. Aaron stated that he had shared in the 
veteran's care over the past several years.  In his letters, 
he essentially stated that the veteran has chronic fatigue, 
caused by an assaulted/compromised immune system, and 
characterized by swollen, tender lymph nodes, night sweats of 
many years duration, chronic Epstein-Barr viral activity, 
peripheral neuropathy, alopecia, headaches, and recurrent 
sore throats.  He has indicated that it is his opinion that 
these problems were caused by the veteran's exposure to Agent 
Orange during his active military service.  Dr. Aaron 
reported that, while serving in Vietnam, the veteran served 
in areas where Agent Orange had been sprayed during a time 
period which saw the heaviest use of that herbicide.  He 
further reported that, in the late 1970's, the veteran 
developed swollen, tender lymph nodes, night sweats and 
fatigue.  (Parenthetically, the Board notes that it appears 
Dr. Aaron's treatment of the veteran began in the 1990's and 
thus his statements with regard to what the veteran 
experienced in service and in the late 1970's appear to be 
based primarily on the veteran's oral history).  Dr. Aaron 
also reported that medical studies show that chronic Epstein-
Barr viral activity is seen in persons with compromised 
immune systems; and that exposure to herbicides can 
compromise a person's immune system.

In support of his claim, the veteran submitted a copy of the 
notice of the 1996 Social Security Administration (SSA) 
decision awarding him disability payments effective from 
February 28, 1994, for severe chronic fatigue syndrome and 
dysthymia.  The decision noted that the veteran believed he 
had been exposed to the defoliant Agent Orange in service in 
Vietnam.  

The veteran also submitted a letter from his long-term 
disability insurance carrier, dated in September 1997, 
notifying him that his coverage had been terminated as it had 
been determined that his chronic fatigue syndrome was caused, 
or contributed to, by exposure to Agent Orange during his 
military service.

The claims file contains personal statements from the 
veteran's minister, relatives, and friends, attesting to the 
fact that he is an honest, honorable person, and that his 
health steadily deteriorated after his return from Vietnam, 
when he began to experience allergies, headaches, sore 
throats, numbness, etc. 

The veteran appeared at a personal hearing before the Board, 
sitting at the RO, in November 1998.  He testified that prior 
to his entry into active service he had been in good health.  
He further testified that he had served in Vietnam in areas 
where there were firebases and roads where Agent Orange had 
been used.  While in service he experienced headaches and 
numbness in his arms and hands.  He reported the numbness to 
a medic who told him it was probably due to carrying a heavy 
pack.  When he returned to the United States he began to have 
allergies, which had gradually gotten worse.  He returned to 
his job at an automobile manufacturing plant and worked there 
for 13 years after his separation from service, but 
eventually had to quit due to health problems.  He then 
worked as an independent electrical contractor, and later 
worked for an electric company for four years until he went 
on long-term disability due to medical problems.  He also 
believed his children had been born with birth defects due to 
his exposure to Agent Orange, but stated that they did not 
have spina bifida.  He further testified that, in the late 
1970's, it was thought that he might have lymphoma.  He 
reported that he currently has symptoms such as night sweats, 
fatigue, soreness of muscles and joints, headaches, a liver 
dysfunction, numbness in his kidney and lower body area, 
numbness in his lower legs and feet, and some numbness in his 
arms and hands.  He stated he spends most of the day lying 
down.

In support of his claim, the veteran has submitted copies of 
numerous medical articles and internet medical search results 
from such organizations as the National Cancer Institute, 
Rachel's Environment and Health Weekly, the Alkaline Paper 
Advocate, Greenaction, ABDC (The Association of Birth Defect 
Children), Chemical Reaction, The Ecologist, the Oakland City 
Council, Golden Gater, the Mayo Clinic "Health Oasis", and 
Health Gate.  These articles and search results address 
topics such as the dangers of dioxin, the effect of a 
compromised immune system on the progress of Epstein-Barr 
viral syndrome, mononucleosis, and immune system problems in 
children, and have all been reviewed by the Board.  

The Board notes that an article from Rachel's Environment and 
Health Weekly, submitted by the veteran, reported that the 
Agent Orange Scientific Task Force found that the scientific 
evidence showing that exposure to Agent Orange has an effect 
on immune system disorders did not reach the level of formal 
statistical significance (emphasis added).
 
The veteran also submitted a March 1999 letter from the 
executive director of the Association of Birth Defect 
Children stating that the opinions expressed by Drs. Cummings 
and Aaron concerning the likelihood that exposure to Agent 
Orange caused the veteran's chronic fatigue syndrome, 
peripheral neuropathy, and Epstein-Barr viral syndrome, were 
consistent with the research her organization had been 
accumulating regarding the effects of dioxin exposure.

In June 1999, the Acting Chief of Staff of the Dayton VA 
Medical Center reviewed the veteran's entire claims file and 
issued an expert opinion concerning the veteran's case.  The 
opinion stated first that there was insufficient evidence or 
documentation by history, neurologic examination, or 
electrodiagnostic testing, to show that the veteran currently 
suffers, or has suffered in the past, from peripheral 
neuropathy.  The doctor found that it was not likely that the 
veteran's subjective complaints of paresthesias in his upper 
extremities were due to Agent Orange exposure during his 
military service.  Next, the opinion stated that it was not 
likely that the veteran developed chronic fatigue syndrome 
due to exposure to Agent Orange; further it stated that 
exposure to Agent Orange is not the cause of, nor does it 
lead to the development of Epstein-Barr viral syndrome.  
Finally, the opinion stated that there is no medical 
literature, of which that doctor was aware, that establishes 
a causal relationship between Agent Orange exposure and the 
development of Epstein-Barr viral syndrome, or chronic 
fatigue syndrome.

The veteran's representative has stated that the veteran's 
doctors have suggested he undergo a biopsy to determine if he 
suffers from lymphoma, but that he did not wish to undergo 
the biopsy procedure due to potential adverse effects.

Upon consideration of all the evidence of record the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  The service medical records do not contain 
any complaints or findings of the claimed disabilities, and 
although the veteran complained of symptoms such as fatigue, 
sore throats, coughs, and colds shortly after his separation 
from service, no diagnosis was made of chronic fatigue 
syndrome, or other similar disability.  Further, the next 
medical evidence contained in the claims file of symptoms 
indicative of chronic fatigue syndrome or Epstein-Barr viral 
syndrome date from the 1990's, some 20 years later.  
 
The veteran's private physicians are convinced that there is 
an etiological link between many of the veteran's current 
medical problems and his probable exposure to herbicides such 
as Agent Orange in service.  However, the expert opinion by 
the Acting Chief of Staff of the Dayton, Ohio VA Medical 
Center is based on a full review of the entire claims file 
and denies the existence of such an etiological link.  
Further, it appears from the medical literature submitted by 
the veteran himself, that the bulk of the scientific evidence 
to date does not support his honestly held opinion that 
exposure to Agent Orange weakens the immune system, leading 
to the development of such diseases as Epstein-Barr viral 
syndrome and chronic fatigue syndrome.

As Epstein-Barr viral syndrome and chronic fatigue syndrome 
are not disorders recognized by the VA as etiologically 
related to exposure to Agent Orange, and as the Board finds 
that insufficient medical evidence has been submitted to show 
that they are otherwise causally related to the veteran's 
active service or to exposure to Agent Orange in service, 
this appeal must be denied.  38 C.F.R. §§ 3.307, 3.309(e).  

Further, as the veteran has not been diagnosed with lymphoma 
he cannot be considered for entitlement to service connection 
for that disability.  As noted above, the Court has 
determined that establishing "service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." (emphasis added)   
Watson v. Brown, 4 Vet.App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  Since the existence 
of the disability of lymphoma has not been established, it 
follows that service connection cannot be granted for 
lymphoma.  38 C.F.R. §§ 3.307, 3.309(e).    

Finally, as no medical evidence has been presented to show 
that the veteran had acute and subacute peripheral neuropathy 
which manifested within weeks or months of exposure to Agent 
Orange or other herbicide agent and which disappeared within 
two years after exposure, and as insufficient evidence has 
been presented to show that the veteran's currently diagnosed 
peripheral neuropathy, manifested by subjective complaints of 
paresthesias in his toes and hands, is otherwise causally 
related to his active service, an award of service connection 
for peripheral neuropathy is not warranted. 38 C.F.R. 
§§ 3.307, 3.309(e).  

The evidence with regard to the issues on appeal is not so 
evenly balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome/lymphoma, with Epstein-Barr viral syndrome and 
peripheral neuropathy, including as due to exposure to the 
herbicide Agent Orange, is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

